In a proceeding pursuant to article 78 of the CPLR to set aside a determination of the City Rent and Rehabilitation Administrator revoking rent increases previously granted to petitioners for rewiring, the Administrator appeals from an order of the Supreme Court, Kings County, entered February 10, 1965, which (a) granted petitioners’ application; (b) annulled the revocation of said rent increases; and (c) reinstated the order granting said rent increases. Order affirmed, with costs. Except for dates and the address of the building, the facts are the same as in Matter of Appleman v. Gabel (24 A D 2d 879). For the reasons stated in that decision, affirmance is required here. In addition, on August 5, 1963 the Administrator held that the record was inadequate upon which to render a determination with respect to the propriety of the revocation of the rent increases, and remanded the matter to the District Rent Director to determine whether there had been an increase in services sufficient to warrant a rent increase by reason of the substantial increase in the service of electrical wiring. Without any additional evidence being submitted, the District Rent Director affirmed the prior order of revocation of the rent increases. If the order of revocation, dated October 9, 1962, was without sufficient basis in the record to render a determination (as held by the Administrator on Aug. 5, •> 1963), the order of the District Rent Director, dated August 30, 1963, and affirmed by the Administrator on March 23, 1964, affirming the revocation, was *881likewise without sufficient basis upon which to render a determination. There is no claim that the tenants did not receive substantial benefits from the rewiring or that there was any interruption in those benefits from the time of the initial rent increase (see Matter of Appleman v. Gabel, supra). Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur; Hopkins, J., dissents and votes to reverse the order and to confirm the determination of the Administrator, on the grounds stated in Matter of Appleman v. Gabel, 24 A D 2d 879).